DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The closest prior art is shown below.
Da Silva (US 2018/0183532) teaches determining a phase noise level and SINR and using this to determine an MCS value (Para. 16), but he doesn’t discuss a UE determining the MCS first and a target noise floor corresponding to the MCS determined, while then using the target noise value to determine a recommended subcarrier spacing which is sent back to the base station.

Zhang (US 2020/0076647) teaches using an MCS value to determine phase tracking reference signal patterns (Paras. 11-13), but he doesn’t discuss a UE determining the MCS first and a target noise floor corresponding to the MCS determined, while then using the target noise value to determine a recommended subcarrier spacing which is sent back to the base station.

Zhang (US 2020/0092032) teaches when a phase noise level is worse, a MCS threshold or modulation order needs to be lowered to minimize errors and inter-carrier interference (Para. 18), but he doesn’t discuss a UE determining the MCS first and a target noise floor corresponding to the MCS determined, while then using the target noise value to determine a recommended subcarrier spacing which is sent back to the base station.

Pajukoski (US 2021/0176099) teaches receiving reference signals and an MCS used for transmission where the reference signals are used to compensate for phase noise (Para. 5), but he doesn’t discuss a UE determining the MCS first and a target noise floor corresponding to the MCS determined, while then using the target noise value to determine a recommended subcarrier spacing which is sent back to the base station.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A search has been performed and Applicants claims filed on 9/16/2020 have been fully considered and have overcome the prior art of record.  The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, a UE determining a modulation and coding scheme for communicating with a base station and a target noise floor corresponding to the modulation and coding scheme; determining a recommended subcarrier spacing based on the target noise floor; and reporting the determined recommended subcarrier spacing to the base station, as substantially described in independent claims 1, 8, and 13.  
These limitations, in combination with the remaining limitations of claims 1, 8, and 13, are not taught nor suggested by the prior art of record. Claims 2-7, 9-12, and 14-20 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474